Motion for leave to appeal by defendant third-party plaintiff denied as unnecessary. Motions by defendant and by *994third-party defendant for leave to appeal denied. Motion to dismiss appeals taken as of right by defendant third-party plaintiff and third-party defendant pursuant to CPLR 5601 (subd [d]) denied insofar as it seeks dismissal of the appeal taken by defendant third-party plaintiff to bring up for review the Appellate Division order dated July 3, 1978; motion otherwise granted and the remaining portions of the appeals dismissed, with $20 costs of motion, upon the ground that they do not lie as of right (see CPLR 5601, subd [d]).